           Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SHARYL THOMPSON                             *
ATTKISSON, et al.,
                                            *
       Plaintiffs,
                                            *              Civil Action No. RDB-20-0068
       v.
                                            *
ROD ROSENSTEIN, et al. ,
                                            *
       Defendants.
                                            *

*      *       *      *      *      *  *   *    *   *                    *       *      *
                                 MEMORANDUM OPINION

       On January 10, 2020, Plaintiffs Sharyl Thompson Attkisson, James Howard Attkisson,

and Sarah Judith Starr Attkisson (collectively “Plaintiffs” or the “Attkissons”) filed this suit

against Defendants Rod Rosenstein, Shawn Henry, Sean Wesley Bridges, Robert Clarke, Ryan

White, and Unknown Named Agents 1-50 of the Department of Justice, in their individual

capacities. (See ECF No. 1.) The now operative Amended Complaint asserts two claims

against the Defendants. (See ECF No. 15.) Count 1 seeks compensatory damages under Bivens

v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for alleged

violations of the Fourth Amendment to the United States Constitution. (Id.) Count 2 alleges

a violation of the Electronic Communications Privacy Act (“ECPA”), 18 U.S.C. § 2511. (Id.)

       Presently pending is the Defendants Rosenstein and Henry’s Motion to Dismiss (ECF

No. 17), in which the Defendants not only contend that the Plaintiffs have failed to state a

claim for relief against each of them individually, but that the District of Maryland is an

improper venue for their suit. The parties’ submissions have been reviewed and no hearing is



                                                1
         Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 2 of 20



necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow, the Defendants’

Motion to Dismiss (ECF No. 17) is GRANTED. Specifically, the Plaintiffs’ claims are

DISMISSED WITH PREJUDICE as to Defendants Rosenstein and Henry pursuant to

12(b)(6) of the Federal Rules of Civil Procedure, as the Plaintiffs fail to state a claim for relief

against either Defendant. Additionally, the Plaintiffs’ claims against the remaining named and

unnamed Defendants are DISMISSED WITHOUT PREJUDICE pursuant to Rule 12(b)(3)

to the filing of an Amended Complaint within a specified time period.

                                       BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiff Sharyl Attkisson works as an investigative

reporter for CBS News. (ECF No. 15 ¶ 9.) Plaintiff James Attkisson is Sharyl’s husband, and

Plaintiff Sarah Attkisson is James and Sharyl’s daughter. (Id. ¶¶ 10-11.) All three are residents

of Leesburg, Virginia. (Id. ¶¶ 9-11.) Defendant Rod Rosenstein (“Rosenstein”) is a resident

and citizen of Maryland and the former U.S. Attorney for the District of Maryland. (Id. ¶ 12.)

Defendant Shawn Henry (“Henry”) is a resident and citizen of Virginia and previously served

as the head of the Washington, D.C. field office of the Federal Bureau of Investigation (“FBI”)

in addition to serving as the Executive Assistant Director of the Criminal, Cyber, Response,

and Services branch under FBI Director Robert Mueller. (Id. ¶¶ 13, 20.) Defendant Sean

Wesley Bridges (“Bridges”) is a resident and citizen of Virginia who served as a Special Agent

with the U.S. Secret Service for six years operating out of the Baltimore, Maryland field office.



                                                 2
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 3 of 20



(Id. ¶¶ 14, 18.) Between 2012 and 2014, he was allegedly assigned to the Baltimore Silk Road

Task Force, a multi-agency group investigating illegal activity on the covert online marketplace

for illicit goods known as Silk Road. (Id. ¶ 18.) Defendant Ryan White (“White”) is a resident

and citizen of Maryland who allegedly worked as an undercover informant to the FBI, U.S.

Secret Service, Drug Enforcement Administration, and the Bureau of Alcohol, Tobacco, and

Firearms. (Id. ¶¶ 15, 21.) The final named defendant is Defendant Robert Clarke (“Clarke”),

whose address and citizenship are unknown. (Id. ¶ 16.) He has also allegedly served on the

Silk Road Task Force. (Id. ¶ 19.)

       According to the Attkissons, Sharyl was responsible for investigating, writing, and

publishing news stories on a federal drug-trafficking investigation that came to be known as

“Fast and Furious.” (Id. ¶ 9.) The Attkissons allege that following the airing of Sharyl’s “Fast

and Furious” report on CBS, government officials began actively seeking to identify

government insiders who were “leaking” information to Sharyl and CBS by conducting home

computer and telephone surveillance of the Attkisson family. (Id. ¶¶ 28-29.) The Amended

Complaint alleges that “some” of this purported surveillance originated with the Baltimore-

based Silk Road Task Force. (Id. ¶¶ 18, 43.) According to the Plaintiffs, that task force

included representatives of the United States Postal Service (“USPS”) and used IP addresses

assigned to USPS on more than one occasion. (Id. ¶ 43.)

       Upon discovery of the alleged hacking of their computers and phones, the Attkissons

first filed suit in December of 2014 in the Superior Court of the District of Columbia against

former U.S. Attorney General Eric Holder, former Postmaster General Patrick Donahoe, and

“John Doe” agents, alleging violations of the First and Fourth Amendments to the U.S.



                                               3
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 4 of 20



Constitution based on the alleged electronic intrusions on their devices. See Attkisson v. Holder,

113 F. Supp. 3d 156 (D.D.C. 2017). Defendants Holder and Donahoe removed the case to

the U.S. District Court for the District of Columbia. Id. at 159. In July 2016, that court

consolidated the Plaintiffs’ initial lawsuit with a complaint filed by Sharyl Attkisson in

September 2015 under the Federal Tort Claims Act (“FTCA”) against the United States. See

Attkisson v. Holder, 241 F. Supp. 3d 207, 211 (D.D.C. 2017). A special venue provision under

the FTCA requires FTCA claims be prosecuted in the judicial district where (1) the plaintiff

resides or (2) where the act or omission complained of occurred. See 28 U.S.C. § 1402(b).

Accordingly, the Attkissons’ lawsuit was transferred to the U.S. District Court for the Eastern

District of Virginia on March 19, 2017, based on the fact that the alleged surveillance was of

their Virginia home. Attkisson, 241 F Supp. 3d at 212-15.

       On September 15, 2017, the Attkissons filed a Consolidated Complaint in the Eastern

District of Virginia to clarify their claims against the defendants. In the Consolidated

Complaint the Attkissons alleged violations of their First and Fourth Amendment rights under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), as well as

violations of the Electronic Communications Privacy Act (“ECPA”), the Stored

Communications Act, the Computer Fraud and Abuse Act, the Foreign Intelligence

Surveillance Act, the Virginia Computer Crimes Act, and common law trespass to land and

chattel. See Attkisson v. Holder, No. 1:17-cv-364 (LMB/JFA), 2017 WL 5013230 (E.D. Va.

Nov. 1, 2017), aff'd, 919 F.3d 789 (4th Cir. 2019), withdrawn from bound volume, amended and

superseded on reh'g, 925 F.3d 606 (4th Cir. 2019), as amended (June 10, 2019), and aff'd, 925 F.3d




                                                4
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 5 of 20



606 (4th Cir. 2019), as amended (June 10, 2019). The Consolidated Complaint named Holder,

Donahoe, and the unnamed John Doe agents, but did not name the United States. Id.

       On November 1, 2017, Judge Brinkema of the U.S. District Court for the Eastern

District of Virginia dismissed named Defendants Holder and Donahoe from the suit. Id. The

Plaintiffs had specifically alleged that Holder was personally involved in discussions that

centered on Sharyl’s “Fast and Furious” reporting, and that he directed one of his aides to “get

a ‘handle’” on her reporting. Id. at *4. The Plaintiffs also alleged that Donahoe was ultimately

responsible for the use of the USPS network to infiltrate the Attkissons’ devices and the

unconstitutional monitoring of mail as part of a mass surveillance program. Id.

       With the dismissal of Holder and Donahoe, as well as the dismissal of two counts

alleged under Virginia law, the suit moved forward against the John Doe agents on the federal

statutory and Bivens claims. The Attkissons attempted to rejoin the United States as a

defendant and filed an Amended Complaint adding new defendants including the FBI and

corporate entities which they alleged facilitated the unlawful surveillance. However, on May

15, 2018, Judge Brinkema dismissed all remaining claims, ruling that the Attkissons had

violated several of the court’s earlier orders with regard to amending their complaint. See

Attkisson v. Holder, 925 F.3d at 619 (citing Attkisson v. Holder, No. 1:17-cv-00364 (E.D. Va. May

15, 2018)). Although the Plaintiffs’ procedural violations sufficed to dismiss the Amended

Complaint, Judge Brinkema provided additional reasons for the dismissal, including that after

more than three years of litigation, the unnamed agents had never been identified or served,

and that the Plaintiffs had made “no substantial progress” in that regard. Id.




                                               5
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 6 of 20



       The United States Court of Appeals for the Fourth Circuit affirmed both of Judge

Brinkema’s decisions in Attkisson v. Holder, 925 F.3d 606 (4th Cir. 2019). Yet, on January 10,

2020, the Plaintiffs once against filed suit in this Court against named and unnamed

government officials, alleging a violation of the Fourth Amendment to the Constitution under

Bivens (Count 1) and a violation of the Electronic Communications Privacy Act (“ECPA”), 18

U.S.C. §§ 2511 and 2520 (Count 2). (Complaint, ECF No. 1; Amended Complaint, ECF No.

15.) In this action, the Attkissons now claim they have acquired details regarding the

involvement of “key individuals” from “a person involved in the wrongdoing who has come

forward to provide information.” (ECF No. 15 ¶ 3.) According to this anonymous source,

Defendant Rosenstein, acting as the U.S. Attorney for the District of Maryland, ordered Co-

Defendants, Henry, Bridges, Clarke, and White, to conduct home computer surveillance on

the Attkisson family in March 2011. (Id. ¶ 28.) The Plaintiffs allege that the Defendants were

all government employees “connected to” the special, multi-agency, federal government “Silk

Road Task Force” based in Baltimore, Maryland. (Id.)

       On April 13, 2020, Defendants Rosenstein and Henry filed the presently pending

Motion to Dismiss (ECF No. 17), seeking to dismiss the case on several grounds including

failure to state a claim for relief under Federal Rule of Civil Procedure 12(b)(6) and improper

venue under Rule 12(b)(3).

                                 STANDARD OF REVIEW

   I. Motion to Dismiss Under Rule 12(b)(6)

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”



                                                6
         Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 7 of 20



Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).

       The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions

be alleged with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo

working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss.

Iqbal, 556 U.S. at 678. First, while a court must accept as true all factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,

365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable

to the plaintiff, we need not accept legal conclusions couched as facts or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.” Iqbal,

556 U.S. at 679.

   II. Motion to Dismiss under Rule 12(b)(3)

       Pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure, a court may dismiss

a case for improper venue. Fed. R. Civ. P. 12(b)(3). “In this circuit, when venue is challenged



                                                  7
         Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 8 of 20



by a motion to dismiss, the plaintiff bears the burden of establishing that venue is proper.”

Jones v. Koons Automotive, Inc., 752 F. Supp. 2d 670, 679-80 (D. Md. 2010) (citing Gov't of Egypt

Procurement Office v. M/V ROBERT E. LEE, 216 F. Supp. 2d 468, 471 (D. Md. 2002)). “[I]n

deciding a motion to dismiss [for improper venue], all inferences must be drawn in favor of

the plaintiff, and ‘the facts must be viewed as the plaintiff most strongly can plead them.’”

Three M Enters., Inc. v. Tex. D.A.R. Enters., Inc., 368 F. Supp. 2d 450, 454 (D. Md. 2005) (quoting

Sun Dun, Inc. of Washington v. Coca-Cola Co., 740 F. Supp. 381, 385 (D. Md. 2005)).

                                           ANALYSIS
   I.   Plaintiffs fail to state a claim against Defendants Rosenstein and Henry in
        Counts 1 and 2 of the Amended Complaint.

           A. Count 1 – the Bivens claim.

        In Count 1 of the Amended Complaint, the Attkissons allege that the Defendants

violated their Fourth Amendment rights by unlawfully surveilling the Plaintiffs through their

electronic devices. (ECF No. 15 ¶¶ 100-06.) They seek damages for that alleged injury

pursuant to the U.S. Supreme Court’s decision in Bivens v. Six Unknown Named Agents of the Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). (Id.) In Bivens, the U.S. Supreme Court recognized an

implied cause of action for damages against federal officers alleged to have violated a citizen’s

rights under the U.S. Constitution. 403 U.S. at 396-97. The Court’s opinion specifically

authorized the recovery of damages in a situation involving an unlawful search and arrest in

the plaintiff’s home. Id. at 389. Under Bivens, plaintiffs may seek compensatory damages from

federal officials individually for alleged violations of their constitutional rights. Id.

        As discussed above, this case is not the Plaintiffs’ first attempt to secure legal redress

for the alleged unlawful surveillance of their electronic devices. In 2014, the Plaintiffs brought


                                                  8
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 9 of 20



suit against numerous named and unnamed government officials, including former Attorney

General Eric Holder and former Postmaster General Patrick Donahoe. See Attkisson, 925 F.3d

606. In the Consolidated Complaint in that suit, the Attkissons alleged that Holder, Donahoe,

and the other unnamed agents violated their Fourth Amendment rights by unlawfully

surveilling the Plaintiffs through their electronic devices. Id. at 620. They sought damages for

that alleged injury pursuant to Bivens, 403 U.S. at 395. Holder and Donahoe moved for

dismissal of that claim against them, arguing, in part, that Bivens should not be extended to the

new context presented by the Plaintiffs’ case. See Attkisson, 2017 WL 5013230, at *5. Judge

Brinkema of the U.S. District Court for the Eastern District of Virginia agreed, dismissing the

Bivens claim against both Holder and Donahoe on those grounds. Id. at *8.

       The Plaintiffs are barred from now asserting the exact same claim under Bivens against

two of the new defendants, Rosenstein and Henry. “‘Under collateral estoppel, once an issue

is actually and necessarily determined by a court of competent jurisdiction, that determination

is conclusive in subsequent suits based on a different cause of action involving a party to the

prior litigation.’” Collins v. Pond Creek Mining Co., 468 F.3d 213, 217 (4th Cir. 2006) (quoting

Montana v. United States, 440 U.S. 147, 153 (1979)). A party seeking to invoke collateral estoppel

must establish five elements: “(1) that ‘the issue sought to be precluded is identical to one

previously litigated’ (element one); (2) that the issue was actually determined in the prior

proceeding (element two); (3) that the issue’s determination was ‘a critical and necessary part

of the decision in the prior proceeding’ (element three); (4) that the prior judgment is final and

valid (element four); and (5) that the party against whom collateral estoppel is asserted ‘had a




                                                9
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 10 of 20



full and fair opportunity to litigate the issue in the previous forum’ (element five).” Id. (quoting

Sedlack v. Braswell Servs. Group Inc., 134 F.3d 219, 224 (4th Cir. 1998)).

       All of these factors are met in this case. First, the issues are identical. The gravamen

of the Plaintiffs’ claim under Count 1 is that the Plaintiffs have a right to recover compensatory

damages against Rosenstein and Henry as individuals under Bivens based on unlawful electronic

surveillance. (ECF No. 15 ¶ 100-06.) However, the Fourth Circuit in Attkisson determined

that where plaintiffs claim violation of Fourth Amendment rights on the basis of unlawful

electronic surveillance against high-level government officials, such circumstances present a

new Bivens context. 925 F.3d at 621-22. The Court refused to create the remedy the Attkissons

requested. Id. The case involved the same alleged scheme of electronic surveillance, only it

named different high level government officials as defendants. There is no dispute that the

issue of whether a Bivens claim was cognizable was critical in that case and that the judgment

was final and valid. There is no indication that the Plaintiffs were not afforded a “full and fair

opportunity to litigate” their claims—the litigation of their previous suit lasted more than three

years. Accordingly, the doctrine of collateral estoppel is applicable in this case.

       Even if the claim against Rosenstein and Henry were not barred by the doctrine of

collateral estoppel, Plaintiffs do not state a claim against them under the Bivens doctrine. As

the Fourth Circuit recently explained in Earle v. Shreves, “[i]n the years since Bivens was

decided . . . the Supreme Court’s approach to implied damage remedies has changed

dramatically, to the point that ‘expanding the Bivens remedy is now a disfavored judicial

activity.’” __ F.3d __, No. 19-6655, 2021 WL 896399, at *2 (Mar. 10, 2021 4th Cir. 2021)

(citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017)). The Supreme Court’s decision in Abbasi



                                                 10
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 11 of 20



narrowed the circumstances in which a plaintiff may successfully state a claim under the

principles established in Bivens. 137 S. Ct. at 1857-58. Under Abbasi, to determine whether a

Bivens remedy exists, the court must ask (1) whether the claim “presents a new Bivens context,”

and (2) if it does, whether any “special factors counsel[ ] hesitation” in recognizing a new

remedy “in the absence of affirmative action by Congress.” Id. at 1857-59.

       The Fourth Circuit’s decision in Attkisson explains why the Plaintiffs’ same claims in

this case fail to state a claim for relief under the Supreme Court’s framework. 925 F.3d at 622.

In the Plaintiffs’ first suit, the Court found that the Attkissons’ Bivens claim against Holder and

Donahoe differed meaningfully from the claim raised in Bivens in numerous ways:

       First, Holder and Donahoe held much higher ranks than the line-level FBI
       agents sued in Bivens. Second, a claim based on unlawful electronic surveillance
       presents wildly different facts and a vastly different statutory framework from a
       warrantless search and arrest. Finally, the plaintiffs seek to hold high-level
       officials accountable for what they themselves frame as policy-level decisions to
       target internal leaks to the media.

Id. at 621. Having found that the Plaintiffs’ claim “assuredly” presented a “new Bivens

context,” the Court turned to an analysis of the “special factors” identified in Abbasi and found

that several of those factors “counsel[ed] hesitation.” Id. The Court noted that Congress has

legislated extensively in the area of electronic surveillance without authorizing a Fourth

Amendment violation in such circumstances, providing “‘sound reasons to think Congress

might doubt the efficacy or necessity of a damages remedy as part of the system for enforcing

the law and correcting a wrong.’” Id. at 621-22. Given the Fourth Circuit’s decision in

Attkisson, Count 1 as alleged against Rosenstein and Henry is without merit under Abbasi for

the exact same reasons detailed above: the circumstances present a new Bivens context given

the high ranks of the Defendants and the nature of the alleged Fourth Amendment intrusion,


                                                11
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 12 of 20



and Congress’ extensive legislation in the area of electronic surveillance strongly counsels

against creation of a new remedy.

           B. Count 2 – the Electronic Communications Privacy Act claim.

       The Attkissons’ claim against Rosenstein and Henry under Count 2 does not fare any

better. In Count 2 the Plaintiffs allege that the Defendants’ alleged surveillance was in

violation of the Electronic Communications Privacy Act (“ECPA”), 18. U.S.C. §§ 2511 and

2520. (ECF No. 15 at p. 30-31 ¶¶ 98-103.) Under Section 2511, “any person who . . .

intentionally intercepts, endeavors to intercept, or procures any other person to intercept or

endeavor to intercept any wire, oral, or electronic communication” violates the ECPA. 18

U.S.C. § 2511(1)(a). The Attkissons’ Amended Complaint alleges that Rosenstein ordered

other government agents “to conduct home computer surveillance on the Attkissons and

other U.S. citizens.” (ECF No. 15 ¶ 28.) The Amended Complaint alleges that Defendant

Henry and others “ultimately were involved in the surveillance operation of the Attkissons.”

(Id.) The Plaintiffs are pursuing their claim against the Defendants under the ECPA’s private

right of action, which provides that:

       any person whose wire, oral, or electronic communication is intercepted,
       disclosed, or intentionally used in violation of this chapter may in a civil action
       recover from the person or entity, other than the United States, which engaged
       in that violation.

18 U.S.C. § 2520(a). Again, the Attkissons’ claim in this case mirrors that of their claim against

Holder and Donahoe in their previous suit, see Attkisson, 925 3F.3d at 622, and again, the

decisions of the District Court and the Fourth Circuit in that previous suit are instructive.

       With respect to Count 2, both Rosenstein and Henry are protected by the doctrine of

qualified immunity. Qualified immunity protects government officials from civil liability and


                                               12
          Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 13 of 20



suit “insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” See Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982). When an official asserts the defense of qualified immunity, as Rosenstein and

Henry have done in this case, the plaintiff must show: “(1) that the official violated a statutory

or constitutional right, and (2) that the right was clearly established at the time of the

challenged conduct.” See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (internal quotations

omitted). If the Plaintiffs in this case fail to establish either of these prongs, their ECPA claim

fails and the official is entitled to qualified immunity. Pearson v. Callahan, 555 U.S. 223, 236

(2009).

          In Attkisson, the Fourth Circuit held that to the extent the earlier defendants Holder

and Donahoe procured any wrongful interception, use, or disclosure of the Attkissons’

electronic communications, they did not violate a clearly established right. 925 F.3d at 623.

“To show a clearly established right, a plaintiff must identify existing precedent that ‘placed

the statutory or constitutional question beyond debate.’” Id. (quoting al-Kidd, 563 U.S. at 741.)

As the district court explained in its opinion dismissing the Attkissons’ claims against previous

defendants Holder and Donahoe, “[c]ourts have split on whether a plaintiff may bring suit

under § 2520 against a ‘procurer,’ and the Fourth Circuit has not yet ruled on the issue.”

Attkisson, 2017 WL 5013230 at *9. In 1986, Congress amended § 2520 so that it did not exactly

parrot § 2511 by removing language regarding the availability of a remedy against those who

“procure,” rather than directly engage in, an alleged interception. Id. at *8. Specifically Judge

Blake of this Court has previously held that the 1986 amendment eliminated the availability of

a civil action against a “procurer.” See Buckingham v. Gailor, No. CCB-00-1568, 2001 WL



                                                13
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 14 of 20



34036325, at *6 (D. Md. Mar. 27, 2001), aff’d, 20 Fed. Appx. 243 (4th Cir. 2001) (per curiam).

However, some courts have held that a civil action based on procurement remains viable. See,

e.g., Lonegan v. Hasty, 436 F. Supp. 2d 419, 427-28 (E.D.N.Y. 2006). Given this “lack of settled

precedent,” the Fourth Circuit previously held that Holder and Donahoe were entitled to

qualified immunity. Attkisson, 925 F.3d at 623 (citing Abbasi, 137 S. Ct. at 1868).

       The same reasons apply directly in this case to Rosenstein and Henry. For the same

reasons Holder and Donahoe were protected by the doctrine of qualified immunity in the

Plaintiffs’ earlier suit, Defendant Rosenstein is clearly protected by the doctrine in this case.

The Plaintiffs’ sole allegation related to Rosenstein’s involvement in the alleged electronic

surveillance of their devices is that he “ordered” others to engage in the allegedly unlawful

conduct. (See ECF No. 15 ¶¶ 12, 28.) Without a clearly established right to recover against a

mere “procurer” of illegal interceptions, the Plaintiffs cannot establish both prongs of the test

as required to overcome Rosenstein’s claim of qualified immunity.

       With respect to Defendant Henry, it is unclear whether the Plaintiffs have alleged that

Henry’s conduct was anything more than procurement. The two allegations related to Henry

are that he was one of the individuals “ordered” by Rosenstein “to conduct home computer

surveillance on the Attkissons and other U.S. Citizens,” and that he was “ultimately . . .

involved in the surveillance operation of the Attkissons.”      (Id. ¶¶ 17, 28.) The fact that

someone was “involved in” a surveillance operation does not necessarily mean that he was

“the person who engaged in the actual interception, disclosure, or use of a communication.”

See Attkisson, 2017 WL 5013230, at *9. Nevertheless, even if the Plaintiffs could be said to

have established the “clearly established right” prong of the qualified immunity test, they have



                                               14
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 15 of 20



undoubtedly failed to establish the prong which requires them to show that Henry personally

violated the Attkissons’ rights.

       To survive a motion to dismiss where a defendant has asserted the defense of qualified

immunity, a plaintiff must plead sufficient “factual content that allows the court to draw the

reasonable inference” that “each Government-official defendant, through the official’s own

individual actions, has violated” the plaintiff’s clearly established rights. See Iqbal, 556 U.S. at

676, 678 (emphasis added). As explained by the Fourth Circuit in Wilcox v. Brown, a plaintiff

may only defeat the defense of qualified immunity where it is “‘affirmatively shown that the

official charged acted personally in the deprivation of the plaintiffs’ rights.’” 877 F.3d 161,

170 (4th Cir. 2017) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). The

allegations that Henry was one of several individuals ordered to conduct surveillance and was

ultimately “involved in” that alleged surveillance are mere conclusory statements devoid of

any further factual enhancement. Additionally, it is unclear how or why the head of an FBI

office in Washington would be involved in surveillance in Virginia or connected to a

Baltimore-based task force. In sum, the Plaintiffs have not pled any facts to suggest that Henry

personally participated in the alleged unlawful hacking of their electronic devices.

       Defendants Rosenstein and Henry cannot be held liable for violation of the Electronic

Communications Privacy Act (“ECPA”) in this case. Having asserted the defense of qualified

immunity, the Plaintiffs bear the burden of demonstrating that the Defendants were personally

involved in the violation of their constitutional or statutory rights, as well as that such rights

were “clearly established” at the time of the challenged conduct. See al-Kidd, 563 U.S. at 735.

Plaintiffs can do neither.



                                                15
          Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 16 of 20



    II.      Venue.

          As provided above, “the plaintiff bears the burden of establishing that venue is proper.”

Jones, 752 F. Supp. 2d at 679 (internal citation omitted). The proper venue for Bivens and ECPA

claims is determined by the general venue provision, 28 U.S.C. § 1391(b). See Stafford v. Briggs,

444 U.S. 527, 544 (1980). Under § 1391(b), a plaintiff has three options for where to bring a

civil action. He may bring an action in: (1) “a judicial district in which any defendant resides,

if all defendants are residents of the State in which the district is located”; (2) “a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred . . .”;

or (3) “if there is no district in which an action may otherwise be brought” as provided in (1)

and (2), “any judicial district in which any defendant is subject to the court’s personal

jurisdiction with respect to such action.” 18 U.S.C. § 1391(b). As the Plaintiffs allege, the

remaining Defendants are not all residents of Maryland: Defendant Bridges is a resident of

Virginia (see ECF No. 15 ¶ 14), Defendant White is a resident of Maryland (id. ¶ 15), and the

Plaintiffs completely fail to allege the citizenship or resident of Defendant Clarke (id. ¶ 16).

Therefore, this Court turns to an analysis under § 1391(b)(2).

          At this stage, the Plaintiffs have failed to establish that venue is proper in the District

of Maryland under § 1391(b)(2). In the Amended Complaint, the Plaintiffs allege that the Silk

Road Task Force and its members were physically located in Baltimore, Maryland, and that

“some” of the purported surveillance “originated” from that group. (ECF No. 15 ¶ 43.) The

Plaintiffs also allege that the Defendants were “connected” to that task force in Maryland and

located in Maryland when Rosenstein allegedly gave the order to conduct the unlawful

surveillance. (Id. ¶ 6.) Yet, the Amended Complaint is devoid of any factual allegations with



                                                  16
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 17 of 20



respect to actual conduct related to the alleged surveillance which occurred in Maryland. In

fact, the Plaintiffs specifically allege in the Amended Complaint that “[a] substantial part of

such conduct occurred in the Eastern District of Virginia.” (Id. ¶ 100 (emphasis added).) As they

assert, in late 2011, they began to notice “anomalies in numerous electronic devices at their

home in [Leesburg,] Virginia.” (Id. ¶ 36.) All devices they allege to have been hacked used

the Verizon FiOS line “installed in [the Attkissons’] home” in Virginia. (Id.) Additionally, as

the Plaintiffs state “much of the surveillance alleged in [the] complaint occurred at [the

Attkissons’] residence.” (Id. ¶¶ 10, 11.) The conclusory statements that the alleged surveillance

was performed by individuals in Maryland, unsupported by any factual allegations, lie in

contrast to the Plaintiffs’ numerous assertions regarding conduct performed and events which

occurred in the Eastern District of Virginia. The facts as currently pled are not “sufficiently

substantial” to support a finding that the District of Maryland is a proper venue for this suit.

See Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004).

       Further, as stated above, when the Attkissons filed their original suit related to the

alleged unlawful surveillance of their electronic devices back in 2014, they filed such suit in

the Superior Court of the District of Columbia. After removal to the U.S. District Court for

the District of Columbia, their case was ultimately transferred to the Eastern District of

Virginia. See Attkisson, 241 F. Supp. 3d 207. Although the district court’s decision to transfer

the case was based on a special venue provision governing claims brought under the Federal

Tort Claims Act (“FTCA”), namely 28 U.S.C. § 1402(b), the court’s analysis is instructive.

Section 1402(b) requires that FTCA claims “be prosecuted only in the judicial district where

the plaintiff resides or wherein the act or omission complained of occurred.” 28 U.S.C.



                                               17
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 18 of 20



§ 1402(b). Despite the Plaintiffs’ bare allegations that the alleged unlawful surveillance was

“carried out” in the District of Columbia, the court concluded that the Eastern District of

Virginia was instead where the “the act or omission complained of occurred.” Attkisson, 241

F. Supp. 3d at 212-13.

       The district court’s decision to transfer the Attkissons’ original suit to the Eastern

District of Virginia is not binding on this Court, but it highlights the manner in which the

Plaintiffs have gone about litigating their claims. When the court in the Eastern District of

Virginia dismissed their claims against individuals allegedly based in the District of Columbia,

they brought suit against a new set of individuals allegedly located in Maryland or connected

to a group located in Maryland. Although the Attkissons now allege—purportedly on the

basis of information from an anonymous source—that “some” of the surveillance of their

home originated in Maryland, (ECF No. 15 ¶ 43) the remainder of the factual allegations of

their Amended Complaint are insufficient at this stage to support the conclusion that a

“substantial part of the events or omissions giving rise” to their claims occurred in Maryland.

28 U.S.C. § 1391(b)(2).     The Plaintiffs clearly state in the Amended Complaint that a

substantial part of the conduct at issue in this case occurred in the Eastern District of Virginia,

and they have already once been told that such district is the proper venue for their claims. In

light of the Plaintiffs’ own admissions, their numerous factual allegations related to activities

in Virginia, and a dearth of factual allegations related to conducted performed in Maryland,

the Plaintiffs have not carried their burden of showing that venue is proper in this district.

       Although only Defendants Rosenstein and Henry have filed a Motion to Dismiss, their

Motion raises a defect in venue that applies equally to all of Plaintiffs’ claims. See Rollins v.



                                                18
        Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 19 of 20



Rollins Trucking, LLC, Civil No. JKB-15-3312, 2016 WL 81510, at *6 (D. Md. Jan. 7, 2016)

(“Courts in this District have sua sponte dismissed meritless claims against nonmoving parties

where the claimant has had a fair opportunity to argue the legal sufficiency of his claim.”);

Wright v. Donegal Ins. Companies, Civil No. WDQ-06-827, 2006 WL 4748707, at *1 (D. Md. June

7, 2006) (dismissing plaintiff’s claims sua sponte against defendants that did not file a motion to

dismiss because another defendant’s motion raised defects that applied equally to all claims).

Accordingly, this Court will sua sponte dismiss Plaintiffs’ claims against the Defendants who

did not file a Motion to Dismiss, but will allow Plaintiffs the opportunity to address this defect

in a Second Amended Complaint.

                                       CONCLUSION

       For the foregoing reasons, the Defendants Rosenstein and Henry’s Motion to Dismiss

(ECF No. 17) is GRANTED. Specifically, the Plaintiffs’ Amended Complaint is DISMISSED

WITH PREJUDICE pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure with

respect to the Plaintiffs’ claims against Defendants Rosenstein and Henry.

       The Plaintiffs’ Amended Complaint is DISMISSED under Rule 12(b)(3) as to the

remaining Defendants due to the Plaintiffs’ failure to carry their burden of showing that venue

is proper in the District of Maryland. As a general rule, leave to amend a complaint to address

deficiencies in an original complaint is freely given pursuant to Rule 15(a). See William W.

Schwarzer, A. Wallace Tashima, & James M. Wagstaffe, Federal Civil Procedure Before Trial

§ 9:286. Indeed, there is authority that a plaintiff should be given at least one opportunity to

amend a complaint before a dismissal of the case with prejudice. See Silva v. Bieluch, 351 F.3d

1045, 1048 (11th Cir. 2003). However, there is also authority that leave to amend does not


                                                19
          Case 1:20-cv-00068-RDB Document 31 Filed 03/16/21 Page 20 of 20



need to be granted unless requested by the plaintiff. See Central Laborers’ Pension Fund v.

Integrated Elec. Servs. Inc., 497 F.3d 546, 555-56 (5th Cir. 2007); see also Schwarzer, et al., Federal

Civil Procedure § 9:287.10. Nevertheless, leave to amend may be denied if such amendment

is deemed futile. Schwarzer, et al., Federal Civil Procedure § 9:294.1; see also Abagninin v. AMVAC

Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008).

         The Plaintiffs have failed to allege any factual allegations with respect to actual conduct

related to the purported surveillance of their Virginia home which occurred in Maryland.

Nevertheless, if the Plaintiffs possess facts to cure such manifest deficiency addressed in this

Memorandum Opinion, they may file a Second Amended Complaint within fifteen days of

this Opinion, i.e. by March 31, 2021.1 Such a Second Amended Complaint may still be subject

to dismissal by reason of repeated failure to cure deficiencies or futility of the amendment.

Abaginin, 545 F.3d at 742.               Accordingly, the Dismissal with respect to the remaining

Defendants will initially be WITHOUT PREJUDICE. If a Second Amended Complaint is

not filed by March 31, 2021, the Clerk of this Court is instructed to CLOSE this case with a

DISMISSAL WITH PREJUDICE.



         A Separate Order follows.

Dated: March 16, 2021

                                                                                /s/
                                                                   Richard D. Bennett
                                                                   United States District Judge

1Schwarzer, et al., Federal Civil Procedure § 9:289. The time within which plaintiff must serve and file the amended
complaint is ordinarily set by the court.




                                                             20
